Citation Nr: 0017301	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a generalized 
anxiety disorder (GAD), claimed as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for a seizure disorder, 
claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Southwest Asia 
Theater from February to May 1991.  He had active duty from 
December 1990 to June 1991, along with prior National Guard 
service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1995 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Post-service headaches and irritability are shown to be 
symptomatic of a generalized anxiety disorder with somatic 
features; no relationship to service is shown.

2.  An insomnia disorder is not shown.

3.  A post-service grand mal seizure is shown to be 
symptomatic of an idiopathic seizure disability; no 
relationship to service is shown.  


CONCLUSIONS OF LAW

1.  A claim for service connection for generalized anxiety 
disorder (GAD), claimed as headache, insomnia, and bad temper 
symptoms, due to an undiagnosed illness, is not well 
grounded, and therefore denied.  38 U.S.C.A. §§ 1110, 1117, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

2.  A claim for service connection for a seizure disorder, 
claimed as due to an undiagnosed illness, is not well 
grounded, and therefore denied.  38 U.S.C.A. §§ 1110, 1117, 
5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Entitlement to service connection for a particular disability 
requires evidence both of the existence of a current 
disability and that the disability resulted from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Active 
military service includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24), 106 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.)

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue; signs 
or symptoms involving skin; headaches; muscle pain or joint 
pain; neurologic signs or symptoms; neuropsychologic signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1999).  The chronic disability must have become manifested 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Further, a chronic 
disability is one that has existed for six months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3) (1999).  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability were first manifested.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1999).   

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1999).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

I.  Entitlement to service connection for generalized anxiety 
disorder (GAD), claimed as due to an undiagnosed illness.

The veteran contends, essentially, that he manifests 
headaches, insomnia, and a bad temper, and that these are 
signs or symptoms of an undiagnosed illness.  He specifically 
alleges he took experimental pills during his service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War; that is, he alleges that these problems are symptomatic 
of undiagnosed illnesses.  

His service medical records, although they show that the 
veteran manifested bronchitis, are devoid of findings of a 
disorder manifested by headaches, insomnia, and a bad temper, 
that has not been attributed to any known clinical diagnosis 
by history, physical examination or laboratory tests.  
Specifically, his separation examination report, dated April 
1991, shows that he was clinically evaluated as normal in the 
neurologic and psychiatric sections of the examination.  

The evidence subsequent to service includes the report of an 
MRI study, CT studies, a lay statement, and a VA psychiatric 
report dated September 1996.  

The MRI report and first CT study are dated April 1995, and 
are reportedly negative.  A lay statement, dated August 1996, 
shows that the veteran had pain from headaches and muscle 
pain, and that he also lost approximately 40 pounds in a one 
year period.  

The report of his September 1996 VAE shows that the veteran 
complained of headaches, irritability, depression, weight 
loss, and "the need to be vigilant when people are around 
him".  The examiner also noted that the veteran reported 
drinking 30 cups of coffee per day.  The examiner noted that 
the "MMPI2" was administered, and that the "clinical 
picture is that of a person who may develop physical symptoms 
when under stress,...such feelings may be expressed in physical 
complaints or passive ways."  The diagnosis was generalized 
anxiety disorder (GAD) with somatic features.   

The report of his second CT scan of his head, dated October 
1996, shows that the cisternal and ventricular structures are 
normally outlined, no intracranial hemorrhage, no enhancing 
mass, no midline shift, no infarct.  The impression was no 
focal lesion.  

A.  Headaches, insomnia, and bad temper due to an undiagnosed 
illness.  

Since the veteran's headaches and irritability have been 
associated with a diagnosed illness - that is, generalized 
anxiety disorder (GAD) with somatic features - it therefore 
follows that the presence of headaches or irritability due to 
an undiagnosed illness is not shown.  It must be emphasized 
that the provisions of 38 C.F.R. § 3.317, whereby service 
connection for undiagnosed illnesses due to Persian Gulf War 
service is authorized, stipulates that the disabilities for 
which such benefits are sought are limited to those that have 
not been attributed to any known clinical diagnosis by 
history, physical examination or laboratory tests.  38 C.F.R. 
§ 3.317(a) (1999).  

In addition, we note that the medical evidence does not 
currently show the presence of insomnia.  Although the 
veteran initially filed such a claim, the medical record is 
devoid of evidence of a current disorder manifested by 
insomnia.  Thus, it also follows that, since service 
connection cannot be granted for a disability that is not 
shown to exist - which, to reiterate, in this case is a 
disability specifically classified as insomnia due to 
undiagnosed illnesses - a claim therefore is not well 
grounded.  See Caluza, supra.

B.  Generalized Anxiety Disorder

The veteran's SMRs are similarly devoid of evidence of an 
anxiety disorder.  Specifically, the report of his separation 
medical examination, dated April 1991, noted that he was 
clinically evaluated as normal in the psychiatric portion of 
the examination.  In addition, in the report of medical 
history compiled by the veteran on the same date, he 
indicated that he had not had nervous trouble of any sort, 
depression or excessive worry, or frequent trouble sleeping.  
Although he has been diagnosed with such GAD in the September 
1996 VAE, the medical evidence does not show that this 
disorder is proximately due, or related to, his service.  As 
a threshold requirement for a well grounded claim includes 
this nexus evidence, the veteran's claim is not well 
grounded, and must accordingly be denied.  

We note that the veteran has submitted a lay statement on his 
behalf in order to support his claims.  However, we note that 
a claimant would not meet his burden of presenting a 
plausible or possible claim merely by offering lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence 
is submitted to support a claim, the claim cannot be well-
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Thus, the veteran's claim for service connection for a 
generalized anxiety disorder, claimed as an undiagnosed 
illness manifested by headaches, insomnia, and a bad temper 
is not well grounded, and must be denied.  


II.  Entitlement to service connection for a seizure 
disorder.

The veteran contends, essentially, that he manifested a 
seizure that was a sign of an undiagnosed illness.  He 
specifically alleges he took experimental pills during his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; that is, he alleges that he now has a 
seizure disorder that is symptomatic of undiagnosed illness.  

His service medical records are devoid of findings or 
complaints of a seizure disorder.  Specifically, the report 
of his separation medical examination, dated April 1991, 
shows that his head and neurological systems were clinically 
evaluated as normal.

As indicated above, the evidence subsequent to service 
includes an MRI report and CT study of the head, which are 
dated April 1995, and are reportedly negative. 

The evidence also includes two letters dated April 1995 by 
the veteran's private physician.  Those letters show that he 
was recently admitted to the hospital "after having had his 
first grand mal seizure.  His workup indicates no 
precipitating cause.  He had an abnormal 
electroencephalogram, however, which explains the epilepsy."  
The second letter shows that his "electroencephalogram is 
positive for idiopathic seizure disorder."  The "rest of 
his tests including CT scan and Holter monitor, and 
echocardiogram are normal".  

A lay statement, dated August 1996, shows that the veteran 
had pain from headaches and muscle pain, and that he also 
lost approximately 40 pounds in a one year period.  

The report of a September 1996 VAE is of record and shows 
that the veteran was diagnosed with, in pertinent part, 
seizure disorder by history, cephalalgia, and peripheral 
neuropathy not further identified.  (We note for 
informational purposes only that cephalalgia is defined as a 
headache by Stedman's Medical Dictionary).  

The report of his second CT scan of his head, dated October 
1996, shows that the cisternal and ventricular structures are 
normally outlined, no intracranial hemorrhage, no enhancing 
mass, no midline shift, and no infarct.  The impression was 
no focal lesion.  

The report of a July 1998 VAE shows that the examiner noted 
that the veteran "had one seizure after his back injury".  
The impressions were: (1) a history of low back pain with a 
herniated disc.  The examiner noted that there was no 
verification of this, and that the veteran seemed 
asymptomatic from an objective standpoint; (2) history of 
upper back pain recently; (3) history of numb arms and hands; 
(4) history of one seizure in the remote past; (5) history of 
intermittent type headaches; (6) history of emphysema; and 
(7) history of arthritis.  

A VA peripheral nerves report is dated February 1999, and 
shows that the veteran underwent nerve conduction studies as 
well as EMG studies.  The examiner's assessment was that 
there was electrodiagnostic evidence of a peripheral 
neuropathy involving the lower extremities, involving motor 
and sensory fibers with distal denervation in the left 
extensor digitorum brevis.  The examiner also found that the 
veteran had no obvious source of peripheral neuropathy with 
the exception of having some history of alcohol abuse.  

Again, it must be noted that the provisions of 38 C.F.R. 
§ 3.317, whereby service connection for undiagnosed illnesses 
due to Persian Gulf War service is authorized, stipulates 
that the disabilities for which such benefits are sought are 
limited to those that have not been attributed to any known 
clinical diagnosis by history, physical examination or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).  In this 
case, the medical evidence does not show the presence of 
various signs or symptoms (identified above) that are not 
attributed to any clinical diagnosis, but rather, it shows 
that the veteran has been diagnosed with an "idiopathic 
seizure disorder".  Thus, the provisions of 38 C.F.R. 
§ 3.317, regarding an undiagnosed illness, do not apply in 
this case.  

We also note that the medical evidence does not show that the 
veteran manifested a seizure disorder during his active 
service.  Specifically, the report of his separation medical 
examination, dated April 1991, shows that his head and 
neurological systems were clinically evaluated as normal.  On 
the report of medical history compiled in conjunction with 
that examination, the veteran indicated that he had never had 
epilepsy or fits.  The medical evidence also does not show 
that his current disorder is due to his active service.  
Without this nexus evidence, a well grounded claim for 
service connection on a direct basis is also not shown.  
Therefore, the claim must be denied.  

The Board acknowledges that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the veteran has not 
indicated that any such evidence is available.  The Board 
must point out that VA cannot assist a claimant in developing 
a claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999).  



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for generalized anxiety 
disorder (GAD), claimed as due to an undiagnosed illness, is 
not well grounded, and therefore denied.  

Entitlement to service connection for a seizure disorder, 
claimed as due to an undiagnosed illness, is not well 
grounded, and therefore denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

